Citation Nr: 0731965	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2006).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1945.  He died in February 2003, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The Board previously remanded this 
case in December 2006, following the receipt of a Veterans 
Health Administration (VHA) opinion.


FINDINGS OF FACT

1.  The veteran died in February 2003; respiratory failure 
was listed as the immediate cause of death, with pneumonia 
and small cell lung cancer listed as underlying causes.

2.  At the time of death, service connection was in effect 
for traumatic encephalopathy with recurrent headaches and 
vestibulopathy, rated as 50 percent disabling; loss of part 
of the skull, rated as 30 percent disabling; and a left thigh 
scar, bilateral hearing loss, and tinnitus, all rated as zero 
percent disabling.

3.  The competent medical evidence of record does not 
establish an etiological relationship between any disease 
that contributed to cause death and either service or a 
service-connected disorder.

4.  The record does not establish that the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since release from active duty and for a period 
of not less than five years immediately preceding death; or 
was a former prisoner of war.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the appellant was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

Nevertheless, as this appeal concerns a claim of service 
connection for the cause of the veteran's death, the Board 
has also considered the Court's holding in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  In this decision, the Court 
determined that VCAA notification in such cases must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.

In the April 2003 letter, the RO requested that the appellant 
send medical evidence relating to a disability that had its 
onset during service and that, to establish service 
connection for the cause of the veteran's death, it must be 
shown that the condition causing the veteran's death had its 
onset in service or was permanently aggravated by service.  
The Board notes, however, that the RO did not list the 
veteran's service-connected disorders in this letter.

That notwithstanding, the Board also observes that, in her 
April 2004 Substantive Appeal, the appellant discussed all of 
the veteran's service-connected disorders except for a left 
thigh scar.  The Board further notes that the RO listed the 
service-connected left thigh scar in its March 2004 Statement 
of the Case and that the claim of service connection for the 
cause of the veteran's death was later readjudicated in 
Supplemental Statements of the Case issued in November 2004 
and December 2006.

The Board is aware that VA has the burden of showing in cases 
such as this that any errors of notification are not 
prejudicial.  See generally Sanders v. Nicholson, supra.  The 
Court in Sanders, however, specifically stated that that the 
purpose of the notice is not frustrated in instances of 
actual knowledge on the part of the claimant.  Given the 
facts of this case, as stated in the preceding paragraph, the 
Board must conclude that the any deficiencies of notice 
pursuant to Hupp are not prejudicial in this case because it 
has been shown that the appellant was fully aware of the 
veteran's service-connected disorders.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in the 
December 2006 Supplemental Statement of the Case, although 
the appeal was not subsequently readjudicated.  Nevertheless, 
any deficiencies of such notification are not prejudicial 
because the appellant's claims for compensation are being 
denied, and no disability evaluations or effective dates will 
be assigned as a consequence of this Board decision.  Id.

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the appellant, and there is no indication from 
the claims file of additional medical treatment for which VA 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also requested and obtained 
a VHA opinion addressing the cause of the veteran's death.

In summary, all relevant facts have been properly developed 
in regard to the appellant's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).


II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in February 2003 at 
a private medical facility.  In his death certificate, 
respiratory failure was listed as the immediate cause of 
death, with pneumonia and small cell lung cancer listed as 
underlying causes.  An autopsy was not performed.  

At the time of death, service connection was in effect for 
traumatic encephalopathy with recurrent headaches and 
vestibulopathy, rated as 50 percent disabling; loss of part 
of the skull, rated as 30 percent disabling; and a left thigh 
scar, bilateral hearing loss, and tinnitus, all rated as zero 
percent disabling.  The combined disability evaluation for 
the veteran's service-connected disabilities was 70 percent.  
See 38 C.F.R. § 4.25.  Additionally, effective March 29, 
1993, entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) had been established.

In reviewing the veteran's service medical records, the Board 
observes that he was extensively treated for residuals of a 
shell fragment wound to the right frontal area of the skull.  
A hospitalization report from August 1945 reflects a history 
of diseases including whooping cough and mumps during 
childhood.  An examination conducted in conjunction with the 
hospitalization, however, showed the lungs to be clear and 
revealed no respiratory symptomatology.  The veteran 
underwent a frontal craniotomy with excision of retained bone 
fragments and a tantalum cranioplasty, but remaining service 
medical records were negative for pulmonary symptomatology.

Similarly, a November 1948 VA examination revealed the 
respiratory system to be within normal limits, and chest x-
rays from September 1951 were negative for findings.  The 
report of a VA hospitalization from February to March of 1954 
indicates the upper respiratory findings of tonsillitis and 
sinusitis, though no lung abnormalities were noted.

More recently, a May 1993 VA examination for hypertension 
revealed the lungs to be clear to percussion and 
auscultation.  However, a January 1994 VA examination report 
indicates that the veteran was a cigarette smoker and had a 
dry cough, and a diagnosis of "[s]moker's cough" was 
rendered.

In February 2003, the veteran was hospitalized at a private 
facility, following a recent diagnosis of a lung lesion and 
increasing shortness of breath and back pain.  An examination 
showed decreased breath sounds throughout.  The veteran was 
given oxygen and empirically started on an antibiotic for 
presumptive pneumonia.  He went into respiratory distress 
during a lung biopsy and subsequently went into 
cardiopulmonary arrest and died several days later.  Final 
diagnoses noted on the hospital report include respiratory 
failure, secondary to klebsiella pneumonia secondary to small 
cell pulmonary malignancy; mild congestive heart failure; 
renal insufficiency; adult onset diabetes mellitus; and 
hypertension.  

In response to the appellant's assertion that the veteran's 
traumatic brain injury could have hindered his respiratory 
process and, consequently, may have materially hastened his 
death, the Board requested a VHA opinion as to this matter in 
May 2006.  

The requested VHA opinion was received in September 2006.  In 
the opinion, the reviewing pulmonary doctor stated that he 
had reviewed the veteran's claims file.  Based on the 
evidence of record, this doctor found no relationship of the 
veteran's respiratory failure, and/or pneumonia, and/or small 
cell lung cancer to the in-service brain/skull injury and/or 
his service-connected disorders.  The doctor further noted 
that it was highly unlikely that the aforementioned 
respiratory disorders were  incurred in or aggravated by 
service, or that they developed due to any disability of 
service origin.  Moreover, it was highly unlikely that the 
veteran's death was caused by or materially hastened by an 
in-service injury or disability resulting therefrom.  
Specifically, it was highly unlikely that the veteran's 
respiratory function was compromised as a result of residuals 
from the in-service brain/skull injury.

In reviewing the facts of this case, the Board observes that 
the disorders noted on the veteran's death certificate are 
all of a respiratory nature, but he was treated for no such 
disorders in service or for many years thereafter.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  

Moreover, the claims file contains no medical evidence 
linking the disorders causing or contributing to cause death 
to the veteran's service-connected disorders, notably those 
concerning his documented in-service skull injury.  The only 
medical evidence of record addressing the question of such a 
possible link is the September 2006 VHA opinion, but the 
doctor who provided this opinion found no causal link 
whatsoever between the cause of the veteran's death and 
either service or a service-connected disorder.  
Specifically, the doctor found that it was highly unlikely 
that the veteran's respiratory function was compromised by 
residuals from the in-service brain and skull injury.

The Board is fully aware that the appellant has asserted that 
the well-documented in-service injury is causally related to 
the veteran's death.  While the Board is empathetic with the 
appellant in view of the death of her spouse, the Board may 
not go beyond the factual evidence presented in this instance 
to provide a favorable determination.  In this case, the 
appellant, as a layperson who has no apparent training in the 
field of medicine, has not been shown to be competent to 
provide an opinion with regard to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  See 38 
C.F.R. § 3.22.

In recent years, a number of Court decisions were issued that 
resulted in confusion over whether benefits could be granted 
under 38 U.S.C.A. § 1318 on the basis of "hypothetical 
entitlement."  See, e.g., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); see also Cole v. West, 13 Vet. App. 268, 278 
(1999); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II); Rodriguez v. 
Nicholson, 19, Vet. App. 275 (2005).  "Hypothetical 
entitlement" meant that a claimant could obtain benefits 
under 38 U.S.C.A. § 1318 if he or she could show that the 
veteran would have been entitled to a different decision on a 
service connection claim, based on evidence of record prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable, and the different 
decision would have resulted in a grant of total disability 
for service-connected disability for an appropriate time 
period.  Green v. Brown, 10 Vet. App. at 118-19.  
"Hypothetical entitlement" also meant that a claimant could 
obtain benefits under 38 U.S.C.A. § 1318 if he or she could 
show that, even if the veteran had never filed a claim for 
total disability, the veteran hypothetically could have been 
awarded total disability for the prescribed period. Wingo v. 
West, supra; Cole v. West, supra.

The current version of 38 C.F.R. § 3.22, which implements 38 
U.S.C.A. § 1318, resolves any confusion regarding 
"hypothetical entitlement" for claims under this statute.  
Whether a claimant is entitled to benefits under 38 U.S.C.A. 
§ 1318, depends solely on decisions rendered during the 
veteran's lifetime.  Thus, if a veteran was not in receipt of 
compensation for service-connected disability rated as 
totally disabling for a time frame and condition specified in 
38 C.F.R. § 3.22, a claimant will only be entitled to 
benefits under 38 U.S.C.A. § 1318 if one of the specifically 
enumerated "entitled to receive" conditions is met.  As 
stated above, these enumerated conditions include that where 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  
The appellant has not claimed clear and unmistakable error in 
any such decision.

The current version of 38 C.F.R. § 3.22 applies to all claims 
filed after January 21, 2000.  Rodriguez v. Nicholson, supra.  
Since the appellant's claim was filed after January 21, 2000, 
"hypothetical entitlement" cannot support a grant of DIC 
under 38 U.S.C.A. § 1318.

Considering the appellant's claim in light of the 
aforementioned authority, the Board finds that her claim for 
a DIC benefits under 38 U.S.C.A. § 1318 must be denied.  The 
claims file does not reflect that the veteran was a former 
prisoner of war.  He was rated as entitled to TDIU 
continuously from March 29, 1993, the date of receipt of his 
claim. Under 38 C.F.R. § 3.400(o), the date of entitlement is 
the either the date entitlement arose or the date of the 
claim whichever is later.  This grant was effectuated more 
than 47 years following separation from service and was in 
effect for a period of just over nine years and eleven 
months.  This period falls short of the requisite 10-year 
period for a total rating preceding the veteran's death for 
the award of DIC benefits pursuant to 38 U.S.C.A. § 1318.

In addition, the veteran was not "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. § 
3.22(b), under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.  Such specific circumstances have not been 
asserted by the appellant in this case.

As such, the appellant does not meet the legal requirements 
for the award of DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, and the claim for those benefits must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the appellant's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER


The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


